UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-00572 American Mutual Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 1, 2009 - June 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name : American Mutual Fund, Inc. Reporting Period:July 01, 2009 - June 30, 2010 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect MichaelEskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Long-Term Incentive Plan Mgmt For For For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alpern Mgmt For For For Elect Roxanne Austin Mgmt For For For Elect William Daley Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect William Osborn Mgmt For For For Elect David Owen Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Air Products and Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP 009158106 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Davis, III Mgmt For For For Elect W. Douglas Ford Mgmt For For For Elect Evert Henkes Mgmt For For For Elect Margaret McGlynn Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Incentive Plan Mgmt For For For Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Brauer Mgmt For For For Elect Ellen Fitzsimmons Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Gayle Jackson Mgmt For For For Elect James Johnson Mgmt For For For Elect Steven Lipstein Mgmt For For For Elect Charles Mueller Mgmt For For For Elect Harvey Saligman Mgmt For For For Elect Patrick Stokes Mgmt For For For Elect Thomas Voss Mgmt For For For Elect Stephen Wilson Mgmt For For For Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Review of Nuclear Facility ShrHldr Against Against For American Electric Power Company, Inc. Ticker Security ID: Meeting Date Meeting Status AEP CUSIP 025537101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. R. Brooks Mgmt For For For 2 Elect Donald Carlton Mgmt For For For 3 Elect James Cordes Mgmt For For For 4 Elect Ralph Crosby, Jr. Mgmt For For For 5 Elect Linda Goodspeed Mgmt For For For 6 Elect Thomas Hoaglin Mgmt For For For 7 Elect Lester Hudson, Jr. Mgmt For For For 8 Elect Michael Morris Mgmt For For For 9 Elect Lionel Nowell III Mgmt For For For 10 Elect Richard Sandor Mgmt For For For 11 Elect Kathryn Sullivan Mgmt For For For 12 Elect Sara Tucker Mgmt For For For 13 Elect John Turner Mgmt For For For 14 Amendment to the Long-Term Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP 032654105 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ray Stata Mgmt For For For 2 Elect Jerald Fishman Mgmt For For For 3 Elect James Champy Mgmt For For For 4 Elect John Doyle Mgmt For For For 5 Elect John Hodgson Mgmt For For For 6 Elect Yves-Andre Istel Mgmt For For For 7 Elect Neil Novich Mgmt For For For 8 Elect F. Grant Saviers Mgmt For For For 9 Elect Paul Severino Mgmt For For For 10 Elect Kenton Sicchitano Mgmt For For For 11 Ratification of Auditor Mgmt For For For AOL INC. Ticker Security ID: Meeting Date Meeting Status AOL CUSIP 00184X105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Tim Armstrong Mgmt For For For 2 Elect Richard Dalzell Mgmt For For For 3 Elect Karen Dykstra Mgmt For For For 4 Elect William Hambrecht Mgmt For For For 5 Elect Susan Lyne Mgmt For For For 6 Elect Patricia Mitchell Mgmt For For For 7 Elect Michael Powell Mgmt For For For 8 Elect Fredric Reynolds Mgmt For For For 9 Elect James Stengel Mgmt For For For 10 Elect James Wiatt Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amended and Restated 2010 Stock Incentive Plan Mgmt For For For 13 Amended and Restated Annual Incentive Plan for Executive Officers Mgmt For For For Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP 037411105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Fiedorek Mgmt For For For 2 Elect Patricia Graham Mgmt For For For 3 Elect F. H. Merelli Mgmt For For For 4 Ratification of Auditor Mgmt For For For Arthur J. Gallagher & Co. Ticker Security ID: Meeting Date Meeting Status AJG CUSIP 363576109 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Bax Mgmt For For For 2 Elect Frank English Jr. Mgmt For For For 3 Elect J. Patrick Gallagher, Jr. Mgmt For For For 4 Elect Ilene Gordon Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect James Wimmer Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Senior Management Incentive Plan Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 15 Shareholder Proposal Regarding Pension Credit Policy ShrHldr Against Against For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Automatic Data Processing, Inc. Ticker Security ID: Meeting Date Meeting Status ADP CUSIP 053015103 11/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect Eric Fast Mgmt For For For Elect Linda Gooden Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Charles Noski Mgmt For For For Elect Sharon Rowlands Mgmt For For For Elect Gregory Summe Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rolf Borjesson Mgmt For For For 2 Elect Peter Mullin Mgmt For For For 3 Elect Patrick Siewert Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Requirement and the Interested Persons Stock Repurchase Provision Mgmt For For For 6 Amendment to the Stock Option and Incentive Plan Mgmt For Against Against Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Paul Pressler Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For Against Against Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 03/31/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Amendment to the 2002 Director & Officer Long-Term Incentive Plan Mgmt For Against Against 3 Amendment to the 2002 Employee Long-Term Incentive Plan Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Baker Hughes Incorporated Ticker Security ID: Meeting Date Meeting Status BHI CUSIP 057224107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Brady Mgmt For For For Elect Clarence Cazalot, Jr. Mgmt For For For Elect Chad Deaton Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Anthony Fernandes Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Pierre Jungels Mgmt For For For Elect James Lash Mgmt For For For Elect J. Larry Nichols Mgmt For For For Elect H. John Riley, Jr. Mgmt For For For Elect Charles Watson Mgmt For For For Elect J.W. Stewart Mgmt For For For Elect James Payne Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SusanBies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Stock Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2003 Key Associate Stock Plan Mgmt For Against Against 18 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against Against For 19 Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against Against For 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 22 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Against 23 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 24 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against Against For Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For For For Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For For For Elect Catherine Rein Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 5 Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against Against For 6 Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr Against For Against BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP 054937107 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allison, IV Mgmt For For For Elect Jennifer Banner Mgmt For For For Elect K. David Boyer, Jr. Mgmt For For For Elect Anna Cablik Mgmt For For For Elect Ronald Deal Mgmt For For For Elect Barry Fitzpatrick Mgmt For For For Elect J. Littleton Glover, Jr. Mgmt For For For Elect L. Vincent Hackley Mgmt For For For Elect Jane Helm Mgmt For For For Elect John Howe, III Mgmt For For For Elect Kelly King Mgmt For For For Elect James Maynard Mgmt For For For Elect Albert McCauley Mgmt For For For Elect J. Holmes Morrison Mgmt For For For Elect Nido Qubein Mgmt For For For Elect Thomas Skains Mgmt For For For Elect Thomas Thompson Mgmt For For For Elect Stephen Williams Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 6 Shareholder Proposal Regarding Overdraft Policies ShrHldr Against Against For BCE Inc. Ticker Security ID: Meeting Date Meeting Status BCE CUSIP 05534B760 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Andre Berard Mgmt For For For Elect Ronald Brenneman Mgmt For For For Elect Sophie Brochu Mgmt For For For Elect Robert Brown Mgmt For For For Elect George Cope Mgmt For For For Elect Anthony Fell Mgmt For For For Elect Donna Soble Kaufman Mgmt For For For Elect Brian Levitt Mgmt For For For Elect EdwardLumley Mgmt For For For Elect Thomas O'Neill Mgmt For For For Elect Paul Weiss Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For BJ Services Company Ticker Security ID: Meeting Date Meeting Status BJS CUSIP 055482103 03/31/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect LambertoAndreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Togo West, Jr. Mgmt For For For 11 Elect R. Sanders Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 14 Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For For 15 Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For For 16 Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 18 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For Burlington Northern Santa Fe Corporation Ticker Security ID: Meeting Date Meeting Status BNI CUSIP 12189T104 02/11/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health, Inc. Ticker Security ID: Meeting Date Meeting Status CAH CUSIP 14149Y108 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Arnold Mgmt For For For 2 Elect George Barrett Mgmt For For For 3 Elect Glenn Britt Mgmt For For For 4 Elect Calvin Darden Mgmt For For For 5 Elect Bruce Downey Mgmt For For For 6 Elect John Finn Mgmt For For For 7 Elect Gregory Kenny Mgmt For For For 8 Elect Richard Notebaert Mgmt For For For 9 Elect David Raisbeck Mgmt For For For 10 Elect Jean Spaulding Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Management Incentive Plan Mgmt For For For 13 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against Against For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For Carnival plc Ticker Security ID: Meeting Date Meeting Status CCL CUSIP 143658300 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Micky Arison Mgmt For For For 2 Elect Sir Jonathon Band Mgmt For For For 3 Elect Robert Dickinson Mgmt For For For 4 Elect Arnold Donald Mgmt For For For 5 Elect Pier Foschi Mgmt For For For 6 Elect Howard Frank Mgmt For For For 7 Elect Richard Glasier Mgmt For For For 8 Elect Modesto Maidique Mgmt For For For 9 Elect Sir John Parker Mgmt For For For 10 Elect Peter Ratcliffe Mgmt For For For 11 Elect Stuart Subotnick Mgmt For For For 12 Elect Laura Weil Mgmt For For For 13 Elect Randall Weisenburger Mgmt For For For 14 Elect Uzi Zucker Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Accounts and Reports Mgmt For For For 18 Directors' Remuneration Report Mgmt For For For 19 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Authority to Repurchase Shares Mgmt For For For 22 Shareholder Proposal Regarding Retention of Shares After Retirement Mgmt Against Against For CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 156700106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Bruce Hanks Mgmt For For For Elect C. G. Melville, Jr. Mgmt For For For Elect WilliamOwens Mgmt For For For Elect Glen Post III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Company Name Change Mgmt For For For 4 2010 Executive Officer Short Term Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding Network Management Practices ShrHldr Against Against For 6 Shareholder Proposal Regarding Limitations on Executive Compensation ShrHldr Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 8 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For For 19 Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 21 Shareholder Proposal Regarding Report on Payments to Governments ShrHldr Against Against For 22 Shareholder Proposal Regarding Country Selection Guidelines ShrHldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHldr Against Against For 24 Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHldr Against Against For Cintas Corporation Ticker Security ID: Meeting Date Meeting Status CTAS CUSIP 172908105 10/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gerald Adolph Mgmt For For For 2 Elect Paul Carter Mgmt For For For 3 Elect Gerald Dirvin Mgmt For For For 4 Elect Richard Farmer Mgmt For For For 5 Elect Scott Farmer Mgmt For For For 6 Elect Joyce Hergenhan Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Robert Kohlhepp Mgmt For For For 9 Elect David Phillips Mgmt For For For 10 Elect Ronald Tysoe Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 15 Amendment to the Employee Stock Purchase Plan Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of a Board Committee on Human Rights ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr For Against Against 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr For For For ConAgra Foods, Inc. Ticker Security ID: Meeting Date Meeting Status CAG CUSIP 205887102 09/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mogens Bay Mgmt For For For Elect Stephen Butler Mgmt For For For Elect Steven Goldstone Mgmt For For For Elect Joie Gregor Mgmt For For For Elect Rajive Johri Mgmt For For For Elect W.G. Jurgensen Mgmt For For For Elect Richard Lenny Mgmt For For For Elect Ruth Ann Marshall Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Andrew Schindler Mgmt For For For Elect Kenneth Stinson Mgmt For For For 2 2009 Stock Plan Mgmt For Against Against 3 Executive Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Risk Management Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 19 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 20 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against Against For 21 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For CSX Corporation Ticker Security ID: Meeting Date Meeting Status CSX CUSIP 126408103 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Donna Alvarado Mgmt For For For 2 Elect Alexandre Behring Mgmt For For For 3 Elect John Breaux Mgmt For For For 4 Elect Steven Halverson Mgmt For For For 5 Elect Edward Kelly, III Mgmt For For For 6 Elect Gilbert Lamphere Mgmt For For For 7 Elect John McPherson Mgmt For For For 8 Elect Timothy O'Toole Mgmt For For For 9 Elect David Ratcliffe Mgmt For For For 10 Elect Donald Shepard Mgmt For For For 11 Elect Michael Ward Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2010 Stock and Incentive Award Plan Mgmt For For For Cullen/Frost Bankers, Inc. Ticker Security ID: Meeting Date Meeting Status CFR CUSIP 229899109 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crawford Edwards Mgmt For For For Elect Ruben Escobedo Mgmt For For For Elect Patrick Frost Mgmt For For For Elect David Haemisegger Mgmt For For For Elect Richard Evans, Jr. Mgmt For For For Elect Karen Jennings Mgmt For For For Elect Richard Kleberg, III Mgmt For For For Elect Horace Wilkins, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Darden Restaurants, Inc. Ticker Security ID: Meeting Date Meeting Status DRI CUSIP 237194105 09/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Berry Mgmt For For For Elect Odie Donald Mgmt For For For Elect Christopher Fraleigh Mgmt For For For Elect David Hughes Mgmt For For For Elect Charles Ledsinger, Jr. Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Connie Mack, III Mgmt For For For Elect Andrew Madsen Mgmt For For For Elect Clarence Otis Jr. Mgmt For For For Elect Michael Rose Mgmt For For For Elect Maria Sastre Mgmt For For For 2 Ratification of Auditor Mgmt For For For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP 25179M103 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Richels Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Dominion Resources Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP 25746U109 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Barr Mgmt For For For 2 Elect Peter Brown Mgmt For For For 3 Elect George Davidson, Jr. Mgmt For For For 4 Elect Thomas Farrell, II Mgmt For For For 5 Elect John Harris Mgmt For For For 6 Elect Robert Jepson, Jr. Mgmt For For For 7 Elect Mark Kington Mgmt For For For 8 Elect Margeret McKenna Mgmt For For For 9 Elect Frank Royal Mgmt For For For 10 Elect Robert Spilman, Jr. Mgmt For For For 11 Elect David Wollard Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Elimination of Supermajority Requirement to Amend Articles of Incorporation Mgmt For For For 14 Elimination of Supermajority Requirement to Amend the Bylaws Mgmt For For For 15 Elimination of Supermajority Requirement Regarding Setting the Exact Number of Directors Mgmt For For For 16 Elimination of Supermajority Requirement Regarding Removal of a Director for Cause Mgmt For For For 17 Clarifying Amendments to Articles of Incorporation Mgmt For For For 18 Shareholder Proposal Regarding Establishment of 20% Renewable Energy Goal ShrHldr Against Against For 19 Shareholder Proposal Regarding Nuclear Power Plant Construction ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP 233331107 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Earley, Jr. Mgmt For For For Elect Allan Gilmour Mgmt For For For Elect Frank Hennessey Mgmt For For For Elect Gail McGovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Cumulative Voting Mgmt For Against Against 4 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 6 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Against Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP 26441C105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barnet, III Mgmt For For For Elect G. Alex Bernhardt, Sr. Mgmt For For For Elect Michael Browning Mgmt For For For Elect Daniel DiMicco Mgmt For For For Elect John Forsgren Mgmt For For For Elect Ann Maynard Gray Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect E. James Reinsch Mgmt For For For Elect James Rhodes Mgmt For For For Elect James Rogers Mgmt For For For Elect Philip Sharp Mgmt For For For 2 2010 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Bodman Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect John Dillon Mgmt For For For 8 Elect Eleuthere Du Pont Mgmt For For For 9 Elect Marillyn Hewson Mgmt For For For 10 Elect Lois Juliber Mgmt For For For 11 Elect Ellen Kullman Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 15 Shareholder Proposal Regarding Amendment to Human Rights Policy Regarding Seed Saving Rights ShrHldr Against Against For Eaton Corporation Ticker Security ID: Meeting Date Meeting Status ETN CUSIP 278058102 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Todd Bluedorn Mgmt For For For 2 Elect Christopher Connor Mgmt For For For 3 Elect Michael Critelli Mgmt For For For 4 Elect Charles Golden Mgmt For For For 5 Elect Ernie Green Mgmt For For For 6 Ratification of Auditor Mgmt For For For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Alvarez Mgmt For For For 2 Elect Winfried Bischoff Mgmt For For For 3 Elect R. David Hoover Mgmt For For For 4 Elect Franklyn Prendergast Mgmt For For For 5 Elect Kathi Seifert Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Elimination of Supermajority Requirement Mgmt For For For 9 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 10 Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against Against For 11 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For 12 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clemens Boersig Mgmt For For For Elect Carlos Fernandez G. Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Randall Stephenson Mgmt For For For Elect Vernon Loucks, Jr. Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of Performance Measures under the Annual Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Equity Compensation Plan Mgmt For Against Against 10 Amendment to the Employee Stock Purchase Plan Mgmt For For For 11 Amendment to the Executive Officer Annual Bonus Plan Mgmt For For For 12 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against Against For 13 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 14 Shareholder Proposal Regarding Compensation in the Event of a Triggering Event ShrHldr Against Against For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Bruce DeMars Mgmt For For For 5 Elect Nelson Diaz Mgmt For For For 6 Elect Sue Ling Gin Mgmt For For For 7 Elect Rosemarie Greco Mgmt For For For 8 Elect Paul Joskow Mgmt For For For 9 Elect Richard Mies Mgmt For For For 10 Elect John Palms Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Thomas Ridge Mgmt For For For 13 Elect John Rogers, Jr. Mgmt For For For 14 Elect John Rowe Mgmt For For For 15 Elect Stephen Steinour Mgmt For For For 16 Elect Donald Thompson Mgmt For For For 17 2011 Long-Term Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP 337932107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For For For Elect Anthony Alexander Mgmt For For For Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect William Cottle Mgmt For For For Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For For For Elect Catherine Rein Mgmt For For For Elect George Smart Mgmt For For For Elect Wes Taylor Mgmt For For For Elect Jesse Williams, Sr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 4 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 5 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP 369550108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Lester Lyles Mgmt For For For 9 Elect William Osborn Mgmt For For For 10 Elect Robert Walmsley Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Space Weapons ShrHldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 20 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 21 Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against Against For 22 Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHldr Against Against For 23 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 2009 Stock Compensation Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Behavorial Advertising ShrHldr Against Against For 6 Shareholder Proposal Regarding Human Rights in China ShrHldr Against Against For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect NanceDicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Review of Human Rights Policies ShrHldr Against Against For 13 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Harley-Davidson, Inc. Ticker Security ID: Meeting Date Meeting Status HOG CUSIP 412822108 04/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For Elect N. Thomas Linebarger Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Employee Incentive Plan Mgmt For For For 4 Amendment to the Director Stock Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP 42809H107 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect Gregory Hill Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Long-Term Incentive Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 14 Adopt Advisory Vote on Executive Compensation Mgmt For For For Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP 452308109 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marvin Brailsford Mgmt For For For 2 Elect Susan Crown Mgmt For For For 3 Elect Don Davis, Jr. Mgmt For For For 4 Elect Robert McCormack Mgmt For For For 5 Elect Robert Morrison Mgmt For For For 6 Elect James Skinner Mgmt For For For 7 Elect David Smith, Jr. Mgmt For For For 8 Elect David Speer Mgmt For For For 9 Elect Pamela Strobel Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect WilliamBrody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against Against For 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 19 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP 460146103 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Bronczek Mgmt For For For 2 Elect Lynn Elsenhans Mgmt For For For 3 Elect John Faraci Mgmt For For For 4 Elect Stacey Mobley Mgmt For For For 5 Elect John Townsend, III Mgmt For For For 6 Elect William Walter Mgmt For For For 7 Elect J. Steven Whisler Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the By-Laws Regarding the Right to Call a Special Meeting Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Johnson Controls, Inc. Ticker Security ID: Meeting Date Meeting Status JCI CUSIP 478366107 01/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Abney Mgmt For For For Elect Robert Barnett Mgmt For For For Elect Eugenio Clariond Reyes-Retana Mgmt For For For Elect Jeffrey Joerres Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against Against For 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 16 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 19 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHldr Against Against For 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP 487836108 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Benjamin Carson, Sr. Mgmt For For For Elect Gordon Gund Mgmt For For For Elect Dorothy Johnson Mgmt For For For Elect Ann Korologos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP 494368103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Alm Mgmt For For For 2 Elect Dennis Beresford Mgmt For For For 3 Elect John Bergstrom Mgmt For For For 4 Elect Abelardo Bru Mgmt For For For 5 Elect Robert Decherd Mgmt For For For 6 Elect Thomas Falk Mgmt For For For 7 Elect Mae Jemison Mgmt For For For 8 Elect James Jenness Mgmt For For For 9 Elect Ian Read Mgmt For For For 10 Elect Linda Rice Mgmt For For For 11 Elect Marc Shapiro Mgmt For For For 12 Elect G. Craig Sullivan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP 482480100 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Akins Mgmt For For For Elect Robert Bond Mgmt For For For Elect Kiran Patel Mgmt For For For Elect David Wang Mgmt For For For 2 Amendment to the 2004 Equity Incentive Plan Mgmt For Against Against 3 Amendment to the Performance Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 01/14/2010 Unvoted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 A PROPOSAL TO APPROVE ISSUING UP TO , INCLUDING ANY ISSUANCE OF SHARES OF KRAFT FOODS CLASS A COMMON STOCK TO FINANCE THE PROPOSED ACQUISITION. Mgmt For N/A N/A 2 A PROPOSAL TO APPROVE ANY ADJOURNMENT OF THE SPECIAL MEETING, INCLUDING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ITEM 1 IF THERE ARE NOT SUFFICIENT VOTES FOR ITEM 1. Mgmt For N/A N/A Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For Lincoln National Corporation Ticker Security ID: Meeting Date Meeting Status LNC CUSIP 534187109 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Avery Mgmt For For For Elect William Cunningham Mgmt For For For Elect WilliamPayne Mgmt For For For Elect Patrick Pittard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP 535678106 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Swanson, Jr. Mgmt For For For Elect David Lee Mgmt For For For Elect Lothar Maier Mgmt For For For Elect Richard Moley Mgmt For For For Elect Thomas Volpe Mgmt For For For 2 Amendment to the 2005 Employee Stock Purchase Plan Mgmt For For For 3 2009 Executive Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. C. Aldridge, Jr. Mgmt For For For 2 Elect Nolan Archibald Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Gwendolyn King Mgmt For For For 6 Elect James Loy Mgmt For For For 7 Elect Douglas McCorkindale Mgmt For For For 8 Elect Joseph Ralston Mgmt For For For 9 Elect James Schneider Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Space Weapons ShrHldr Against Against For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bernauer Mgmt For For For Elect Leonard Berry Mgmt For For For Elect Dawn Hudson Mgmt For For For Elect Robert Niblock Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For Manpower Inc. Ticker Security ID: Meeting Date Meeting Status MAN CUSIP 56418H100 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gina Boswell Mgmt For For For Elect Jack Greenberg Mgmt For For For Elect Terry Hueneke Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Articles to Provide For Majority Vote For Election of Directors Mgmt For For For 4 Amendment to Bylaws to Provide For Majority Vote For Election of Directors Mgmt For For For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 15 Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against Against For Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP 571748102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Baker Mgmt For For For 2 Elect Zachary Carter Mgmt For For For 3 Elect Brian Duperreault Mgmt For For For 4 Elect Oscar Fanjul Mgmt For For For 5 Elect H. Edward Hanway Mgmt For For For 6 Elect Gwendolyn King Mgmt For For For 7 Elect Bruce Nolop Mgmt For For For 8 Elect Marc Oken Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against Mattel, Inc. Ticker Security ID: Meeting Date Meeting Status MAT CUSIP 577081102 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Elect Robert Eckert Mgmt For For For 3 Elect Frances Fergusson Mgmt For For For 4 Elect Tully Friedman Mgmt For For For 5 Elect Dominic Ng Mgmt For For For 6 Elect Vasant Prabhu Mgmt For For For 7 Elect Andrea Rich Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Dean Scarborough Mgmt For For For 10 Elect Christopher Sinclair Mgmt For For For 11 Elect G. Craig Sullivan Mgmt For For For 12 Elect Kathy White Mgmt For For For 13 2010 Equity and Long-Term Compensation Plan Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For Withhold Against Elect James Bergman Mgmt For Withhold Against Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For Withhold Against Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against 5 Executive Bonus Plan Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 8 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 9 Shareholder Proposal Regarding Cage-Free Eggs ShrHldr Against Against For MeadWestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP 583334107 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Campbell Mgmt For For For 2 Elect Thomas Cole, Jr. Mgmt For For For 3 Elect James Kaiser Mgmt For For For 4 Elect Richard Kelson Mgmt For For For 5 Elect James Kilts Mgmt For For For 6 Elect Susan Kropf Mgmt For For For 7 Elect Douglas Luke Mgmt For For For 8 Elect John Luke, Jr. Mgmt For For For 9 Elect Robert McCormack Mgmt For For For 10 Elect Timothy Powers Mgmt For For For 11 Elect Edward Straw Mgmt For For For 12 Elect Jane Warner Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Stock Purchase Plan Mgmt For For For 4 Amendment to the 2008 Stock Award and Incentive Plan Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Stock Option Plan Mgmt For For For Microchip Technology Incorporated Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP 595017104 08/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Amendment to the 2004 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHldr Against Against For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For NOKIA OYJ Ticker Security ID: Meeting Date Meeting Status NOK1V CUSIP 654902204 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Management Acts Mgmt For For For 4 Directors' Fees Mgmt For Against Against 5 Board Size Mgmt For For For Elect Lalita Gupte Mgmt For For For Elect Bengt Holmstrom Mgmt For For For Elect Henning Kagermann Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For For For Elect Per Karlsson Mgmt For For For Elect Isabel Marey-Semper Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect Marjorie Scardino Mgmt For For For Elect Risto Siilasmaa Mgmt For For For Elect Keijo Suila Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For Norfolk Southern Corporation Ticker Security ID: Meeting Date Meeting Status NSC CUSIP 655844108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Bell, Jr. Mgmt For For For 2 Elect Alston Correll Mgmt For For For 3 Elect Landon Hilliard Mgmt For For For 4 Elect Burton Joyce Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to Articles of Incorporation to Declassify the Board Mgmt For For For 7 Amendment to the Long-Term Incentive Plan Mgmt For For For 8 Amendment to the Executive Management Incentive Plan Mgmt For For For 9 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP 665859104 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Bynoe Mgmt For For For Elect Nicholas Chabraja Mgmt For For For Elect Susan Crown Mgmt For For For Elect Dipak Jain Mgmt For For For Elect Robert Lane Mgmt For For For Elect Robert McCormack Mgmt For For For Elect Edward Mooney Mgmt For For For Elect John Rowe Mgmt For For For Elect David Smith, Jr. Mgmt For For For Elect William Smithburg Mgmt For For For Elect Enrique Sosa Mgmt For For For Elect Charles Tribbett III Mgmt For For For Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP 666807102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wesley Bush Mgmt For For For 2 Elect Lewis Coleman Mgmt For For For 3 Elect Thomas Fargo Mgmt For For For 4 Elect Victor Fazio Mgmt For For For 5 Elect Donald Felsinger Mgmt For For For 6 Elect Stephen Frank Mgmt For For For 7 Elect Bruce Gordon Mgmt For For For 8 Elect Madeleine Kleiner Mgmt For For For 9 Elect Karl Krapek Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Aulana Peters Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate Regarding to the Right to Call a Special Meeting Mgmt For For For 15 Amendment Certificate of Northrop Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions Mgmt For For For 16 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CUSIP 66987V109 02/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Management Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Amendment Regarding Advisory Vote on Compensation Policy Mgmt For For For 6 Elect Marjorie Yang Mgmt For For For 7 Elect Daniel Vasella Mgmt For For For 8 Elect Hans-Jorg Rudloff Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Transaction of Other Business Mgmt For Abstain Against Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP 681919106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Alan Batkin Mgmt For Withhold Against Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For Withhold Against Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For Withhold Against Elect Michael Henning Mgmt For Withhold Against Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Rice Mgmt For Withhold Against Elect Gary Roubos Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Award Plan Mgmt For Against Against 4 Adoption of Majority Vote for Election of Directors Mgmt For For For 5 Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against Against For 6 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Paychex, Inc. Ticker Security ID: Meeting Date Meeting Status PAYX CUSIP 704326107 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect B. Thomas Golisano Mgmt For For For 2 Elect David Flaschen Mgmt For For For 3 Elect Grant Inman Mgmt For For For 4 Elect Pamela Joseph Mgmt For For For 5 Elect Jonathan Judge Mgmt For For For 6 Elect Joseph Tucci Mgmt For For For 7 Elect Joseph Velli Mgmt For For For 8 Ratification of Auditor Mgmt For For For Pentair, Inc. Ticker Security ID: Meeting Date Meeting Status PNR CUSIP 709631105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Glynis A. Bryan Mgmt For For For 2 Elect T. Michael Glenn Mgmt For For For 3 Elect David H. Y. Ho Mgmt For For For 4 Elect William T. Monahan Mgmt For For For 5 Amendment to the 2008 Omnibus Stock Incentive Plan Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Incentive Plan Mgmt For For For 15 Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 17 Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 19 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against Against For Pitney Bowes Inc. Ticker Security ID: Meeting Date Meeting Status PBI CUSIP 724479100 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect Ernie Green Mgmt For For For 3 Elect John McFarlane Mgmt For For For 4 Elect Eduardo Menasce Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to Declassify the Board Mgmt For For For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr For For For PPL Corporation Ticker Security ID: Meeting Date Meeting Status PPL CUSIP 69351T106 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Graham Mgmt For For For Elect Stuart Heydt Mgmt For For For Elect Craig Rogerson Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For Praxair, Inc. Ticker Security ID: Meeting Date Meeting Status PX CUSIP 74005P104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Angel Mgmt For For For Elect NanceDicciani Mgmt For For For Elect Edward Galante Mgmt For For For Elect Claire Gargalli Mgmt For For For Elect Ira Hall Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Larry McVay Mgmt For For For Elect Wayne Smith Mgmt For For For Elect Robert Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Progress Energy, Inc. Ticker Security ID: Meeting Date Meeting Status PGN CUSIP 743263105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect James Bostic, Jr. Mgmt For For For 3 Elect Harris DeLoach Mgmt For For For 4 Elect James Hyler, Jr. Mgmt For For For 5 Elect William Johnson Mgmt For For For 6 Elect Robert Jones Mgmt For For For 7 Elect W. Steven Jones Mgmt For For For 8 Elect Melquiades Martinez Mgmt For For For 9 Elect E. Marie McKee Mgmt For For For 10 Elect John Mullin, III Mgmt For For For 11 Elect Charles Pryor, Jr. Mgmt For For For 12 Elect Carlos Saladrigas Mgmt For For For 13 Elect Theresa Stone Mgmt For For For 14 Elect Alfred Tollison, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Public Service Enterprise Group Incorporated Ticker Security ID: Meeting Date Meeting Status PEG CUSIP 744573106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Albert Gamper, Jr. Mgmt For For For 2 Elect Conrad Harper Mgmt For For For 3 Elect William Hickey Mgmt For For For 4 Elect Ralph Izzo Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect David Lilley Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Hak Cheol Shin Mgmt For For For 9 Elect Richard Swift Mgmt For For For 10 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Questar Corporation Ticker Security ID: Meeting Date Meeting Status STR CUSIP 748356102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Teresa Beck Mgmt For For For Elect R. D. Cash Mgmt For For For Elect James Harmon Mgmt For For For Elect Robert McKee III Mgmt For For For Elect Gary Michael Mgmt For For For Elect Charles Stanley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Amendment to the Long-Term Stock Incentive Plan Mgmt For For For 5 Amendment to the Annual Management Incentive Plan II Mgmt For For For 6 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a Sustainable Procurement Policy ShrHldr Against Against For 12 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Against Republic Services, Inc. Ticker Security ID: Meeting Date Meeting Status RSG CUSIP 760759100 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James O'Connor Mgmt For For For 2 Elect John Croghan Mgmt For For For 3 Elect James Crownover Mgmt For For For 4 Elect William Flynn Mgmt For For For 5 Elect David Foley Mgmt For For For 6 Elect Michael Larson Mgmt For For For 7 Elect Nolan Lehmann Mgmt For For For 8 Elect W. Lee Nutter Mgmt For For For 9 Elect Ramon Rodriguez Mgmt For For For 10 Elect Allan Sorensen Mgmt For For For 11 Elect John Trani Mgmt For For For 12 Elect Michael Wickham Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Reviewing Political Contributions and Expenditure Report ShrHldr Against Against For Rockwell Automation, Inc. Ticker Security ID: Meeting Date Meeting Status ROK CUSIP 773903109 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Johnson Mgmt For For For Elect William McCormick, Jr. Mgmt For For For Elect Keith Nosbusch Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Long-Term Incentives Plan Mgmt For Against Against Royal Dutch Shell plc Ticker Security ID: Meeting Date Meeting Status RDSB CUSIP 780259107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Charles Holliday, Jr. Mgmt For For For 4 Elect Josef Ackermann Mgmt For For For 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Simon Henry Mgmt For For For 7 Elect Lord Kerr of Kinlochard Mgmt For For For 8 Elect Wim Kok Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Christine Morin-Postel Mgmt For For For 11 Elect Jorma Ollila Mgmt For For For 12 Elect Jeroen van der Veer Mgmt For For For 13 Elect Peter Voser Mgmt For For For 14 Elect Hans Wijers Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Scrip Dividend Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Shareholder Proposal Regarding Report on Oil Sands Projects Mgmt Against Against For SAP AG (ADR) Ticker Security ID: Meeting Date Meeting Status SAP CUSIP 803054204 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Ratification of Management Board Acts Mgmt For For For 3 Ratification of Supervisory Board Acts Mgmt For For For 4 Compensation Policy Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Amendments to Articles Mgmt For For For 7 Amend Article 17(3) Mgmt For For For 8 Amend Article 18(2) Mgmt For For For 9 Amend Article 18(5) Mgmt For For For 10 Amend Article 18(6) Mgmt For For For 11 Amend Article 19(2) Mgmt For For For 12 Amend Article 20(4) Mgmt For For For 13 Cancel Existing Authorized Capital I & II Mgmt For For For 14 Increase in Authorized Capital I Mgmt For For For 15 Increase in Authorized Capital II Mgmt For Against Against 16 Increase in Authorized Capital III Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Supervisory Board Members' Fees Mgmt For For For Sara Lee Corporation Ticker Security ID: Meeting Date Meeting Status SLE CUSIP 803111103 10/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Brenda Barnes Mgmt For For For 2 Elect Christopher Begley Mgmt For For For 3 Elect Crandall Bowles Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect James Crown Mgmt For For For 6 Elect Laurette Koellner Mgmt For For For 7 Elect Cornelis van Lede Mgmt For For For 8 Elect John McAdam Mgmt For For For 9 Elect Sir Ian Prosser Mgmt For For For 10 Elect Norman Sorensen Mgmt For For For 11 Elect Jeffrey Ubben Mgmt For For For 12 Elect Jonathan Ward Mgmt For For For 13 Ratification of Auditor Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect LeoReif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements and Dividends Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Stock Purchase Plan Mgmt For For For 5 Appointment of Auditor Mgmt For For For Southwest Airlines Co. Ticker Security ID: Meeting Date Meeting Status LUV CUSIP 844741108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Biegler Mgmt For For For 2 Elect Douglas Brooks Mgmt For For For 3 Elect William Cunningham Mgmt For For For 4 Elect John Denison Mgmt For For For 5 Elect Travis Johnson Mgmt For For For 6 Elect Gary Kelly Mgmt For For For 7 Elect Nancy Loeffler Mgmt For For For 8 Elect John Montford Mgmt For For For 9 Elect Daniel Villanueva Mgmt For For For 10 Amendment to the 2007 Equity Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For Spectra Energy Corp Ticker Security ID: Meeting Date Meeting Status SE CUSIP 847560109 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Esrey Mgmt For For For Elect Gregory Ebel Mgmt For For For Elect Pamela Carter Mgmt For For For Elect Peter Hamilton Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Michael Phelps Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against Against For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Long Term Cash Incentive Plan Mgmt For For For 14 Amendment to the 2004 Stock Incentive Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 18 Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHldr Against Against For Sunoco, Inc. Ticker Security ID: Meeting Date Meeting Status SUN CUSIP 86764P109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Edwards Mgmt For For For Elect Lynn Elsenhans Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 Senior Executive Incentive Plan Mgmt For For For 3 Long-Term Performance Enhancement Plan III Mgmt For For For 4 Ratification of Auditor Mgmt For For For Target Corp. Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Requirement Mgmt For For For 8 Amendment and Restatement of the Articles of Incorporation Mgmt For For For 9 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP 020002101 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect Andrea Redmond Mgmt For For For 7 Elect H. John Riley, Jr. Mgmt For For For 8 Elect Joshua Smith Mgmt For For For 9 Elect Judith Sprieser Mgmt For For For 10 Elect Mary Taylor Mgmt For For For 11 Elect Thomas Wilson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 14 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 15 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 16 Shareholder Proposal Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Biggs Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect David Calhoun Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Linda Cook Mgmt For For For 6 Elect William Daley Mgmt For For For 7 Elect Kenneth Duberstein Mgmt For For For 8 Elect Edmund Giambastiani, Jr. Mgmt For For For 9 Elect John McDonnell Mgmt For For For 10 Elect W. James McNerney, Jr. Mgmt For For For 11 Elect Susan Schwab Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Military Contracts/Sales ShrHldr Against Against For 15 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 16 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 18 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For For For 14 Elect James Williams Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 17 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 18 Shareholder Proposal Regarding Performance Based Restricted Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Report on Bisphenol-A ShrHldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For For For 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For For 15 Shareholder Proposal Regarding Environmental Remediation in the Midland Area ShrHldr Against Against For 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 17 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of Performance Goals Under the 2005 Omnibus Stock Incentive Plan Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 13 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against Against For 16 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 17 Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against Against For 18 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For Against Against 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For Against Against 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For Against Against 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For Against Against 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Regulations Mgmt For For For 16 2009 Stock and Incentive Compensation Plan Mgmt For Against Against 17 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For The Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP 842587107 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Juanita Baranco Mgmt For For For Elect Jon Boscia Mgmt For For For Elect Henry Clark III Mgmt For For For Elect H. William Habermeyer, Jr. Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Warren Hood, Jr. Mgmt For For For Elect Donald James Mgmt For For For Elect J. Neal Purcell Mgmt For For For Elect David Ratcliffe Mgmt For For For Elect William Smith, Jr. Mgmt For For For Elect Larry Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For Against Against 4 Elimination of Cumulative Voting Mgmt For Against Against 5 Increase of Authorized Common Stock Mgmt For For For 6 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against Against For 7 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHldr Against Against For The Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP 89417E109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Blythe McGarvie Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect EdwardShirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Deborah Wright Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For Against Against 15 Amendment to the Bylaws Regarding the Right to Call a Special Meeting Mgmt For For For 16 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 17 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Tyco Electronics Limited Ticker Security ID: Meeting Date Meeting Status TEL CUSIP H8912P106 10/08/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Dividend in the Form of a Reduction of Par Value Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Incentive Plan Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP 907818108 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Richards Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect Jose Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against Against For 15 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect F. Duane Ackerman Mgmt For For For Elect Michael Burns Mgmt For For For Elect D. Scott Davis Mgmt For For For Elect Stuart Eizenstat Mgmt For For For Elect MichaelEskew Mgmt For For For Elect William Johnson Mgmt For For For Elect Ann Livermore Mgmt For For For Elect Rudy Markham Mgmt For For For Elect John Thompson Mgmt For For For Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Carlos Gutierrez Mgmt For For For Elect Edward Kangas Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect Andre Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against Against For 17 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 18 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 20 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 21 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against Against For 22 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against Against For VF Corporation Ticker Security ID: Meeting Date Meeting Status VFC CUSIP 918204108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Carucci Mgmt For For For Elect Juliana Chugg Mgmt For For For Elect George Fellows Mgmt For For For Elect Clarence Otis Jr. Mgmt For For For 2 Amendment to the 1996 Stock Compensation Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Wal Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For For For 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For 21 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 23 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 24 Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against Against For Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP 94106L109 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark, Jr. Mgmt For For For 3 Elect Patrick Gross Mgmt For For For 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Elimination of the SupermajorityRequirement Mgmt For For For 11 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP 962166104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Sinkfield Mgmt For For For 2 Elect D. Michael Steuert Mgmt For For For 3 Elect Kim Williams Mgmt For For For 4 Repeal of Classified Board and Removal of Supermajority Voting Provisions Mgmt For For For 5 Issuance of Common Stock Mgmt For For For 6 Increase Authorized Shares Mgmt For For For 7 Amendment to the Articles to Impose Ownership and Transfer Restrictions Mgmt For For For 8 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 9 Shareholder Proposal Regarding Sustainable Forestry ShrHldr Against Against For 10 Ratification of Auditor Mgmt For For For Xcel Energy Inc. Ticker Security ID: Meeting Date Meeting Status XEL CUSIP 98389B100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Fredric Corrigan Mgmt For For For 2 Elect Richard Davis Mgmt For For For 3 Elect Benjamin Fowke III Mgmt For For For 4 Elect Richard Kelly Mgmt For For For 5 Elect Albert Moreno Mgmt For For For 6 Elect Christopher Policinski Mgmt For For For 7 Elect A. Patricia Sampson Mgmt For For For 8 Elect David Westerlund Mgmt For For For 9 Elect Kim Williams Mgmt For For For 10 Elect Timothy Wolf Mgmt For For For 11 Amendment to the Executive Annual Incentive Plan Mgmt For For For 12 Amendment to the 2005 Long-Term Incentive Plan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against Against For Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP 988498101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect J. David Grissom Mgmt For For For 4 Elect Bonnie Hill Mgmt For For For 5 Elect Robert Holland, Jr. Mgmt For For For 6 Elect Kenneth Langone Mgmt For For For 7 Elect Jonathan Linen Mgmt For For For 8 Elect Thomas Nelson Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Thomas Ryan Mgmt For For For 11 Elect Jing-Shyh Su Mgmt For For For 12 Elect Robert Walter Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN MUTUAL FUND, INC. (Registrant) By /s/ James K. Dunton James K. Dunton, Vice Chairman and Principal Executive Officer Date: August 26, 2010
